NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10045

                Plaintiff-Appellee,             D.C. No. 4:14-cr-00217-JD-1

 v.
                                                MEMORANDUM*
IRA DWAYNE GIBSON, AKA James
Long,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                             Submitted May 24, 2018**
                             San Francisco, California

Before: WALLACE and BERZON, Circuit Judges, and MUELLER,*** District
Judge.

      Appellant Ira Dwayne Gibson appeals a suspicionless search condition



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kimberly J. Mueller, United States District Judge for
the Eastern District of California, sitting by designation.
imposed as part of his supervised release sentence. Gibson’s appeal was fully

briefed on October 30, 2017. The court set oral argument for March 16, 2018, but

vacated oral argument upon Gibson’s emergency motion to continue the hearing in

light of his counsel’s illness. On March 30, 2018, the court ordered the parties to

address whether this appeal is moot.

      The government represents that Gibson completed his term of supervised

release on April 22, 2018. Gibson does not dispute this representation, nor does he

demonstrate any exception to the mootness doctrine applies here. This appeal

became moot on April 22, 2018 when Gibson completed his sentence. See United

States v. King, No. 17-10006, slip op. at 1-6, __ F.3d __, 2018 WL 2473489 (9th

Cir. June 4, 2018); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

The appeal is therefore DISMISSED.




                                          2